Citation Nr: 0940862	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is remanded to the RO 
via the Appeals Management Center, in Washington, DC.


REMAND

An unappealed rating decision in March 1958 denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder.  A January 1988 rating decision 
confirmed the March 1958 denial of entitlement to service 
connection for a psychiatric disorder.  An August 1988 rating 
decision denied the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran did not file a notice of disagreement after the March 
1958, January 1988, or August 1988 rating decisions.  
Therefore, these rating decisions are final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  A finally decided claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2009).

The Veteran seeks to reopen the claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.  Without deciding whether new and material evidence has 
been submitted, the record indicates that potentially 
relevant records are missing from the Veteran's claims file.  
Specifically, the Veteran and his representative have both 
requested that VA attempt to locate additional medical and 
personnel records which are not already associated with the 
claims file.

In a June 2007 notice of disagreement, the Veteran requested 
that VA obtain

his medical records for the treatment he 
received at the 121st [Evacuation] 
Hospital and verification of his [Company 
Captain].  121st [Evacuation] Hospital; 
Yongdong - PO; Unit of Assignment, 405th 
Supply . . .

Also request . . . discharge notes from 
Shaw [Air Force Base], South Carolina and 
the interrogation notes from the Major 
that signed his discharge notes.

In a November 2007 appeal to the Board, the Veteran requested 
that an attempt be made to obtain all service treatment 
records from his period of service in Korea.  He also 
requested that VA obtain unit records and morning reports.

In a May 2009 informal hearing presentation, the Veteran's 
representative requested that VA obtain medical treatment 
records from the 121st Evacuation Hospital, unit records for 
the 405th Supply Squadron, and service discharge records from 
Shaw Air Force Base.

The evidence of record is insufficient to allow VA to obtain 
specific unit records to aid the Veteran in corroborating his 
PTSD stressor.  In order for VA to send a research request to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) the Veteran must provide information which includes 
his unit at the time of the incident, as well as a date-
window of no more than 2 months.  In this case, the Veteran's 
stressor involves being temporarily held captive by enemy 
soldiers in Korea.  As noted above, the Veteran has listed 
his unit at the time of this stressor as the 405th Supply 
Squadron.  However, the Veteran's service personnel records 
show that the Veteran was only assigned to the 405th Supply 
Squadron from April 1953 to October 1953, and the Veteran did 
not arrive in Korea until November 1953.  Accordingly, it is 
impossible for records from the 405th Supply Squadron to 
corroborate the Veteran's claimed stressor.

In a November 2006 stressor statement, the Veteran reported 
that his unit of assignment at the time of the incident was 
the 502nd Tactical Control Group.  The Veteran's service 
personnel records do indeed show that he served in this unit 
for the majority of his period of service in Korea.  However, 
in that report the Veteran stated that the date the incident 
occurred was "1952 or 1953," a time-period which is too 
broad for JSRRC to research, and which also does not 
correspond to the Veteran's period of service in Korea.  When 
asked to narrow the date range of the stressor, in a December 
2006 statement the Veteran reported that the date of the 
incident was January 1953.  As noted above, the Veteran's 
service personnel records show that he did not arrive in 
Korea until 10 months after that date.  Accordingly, the 
information provided by the Veteran and his representative is 
not sufficient to allow VA to request a search of unit 
records by JSRRC for stressor verification purposes.

However, the Veteran also claims that he was treated for his 
stressor-related injuries and for a psychiatric disorder 
during military service.  He claims that the service 
treatment records currently associated with the claims file 
do not include these records.  The Veteran also claims that 
further service personnel records were created at his 
discharge which document his psychiatric disorder.  A review 
of the Veteran's service treatment records shows that there 
are no documents of record from the 121st Evacuation 
Hospital.  Furthermore, the service personnel records 
associated with the claims file are sparse.  As such, further 
attempts must be made to ensure that all of the Veteran's 
service treatment records and service personnel records are 
associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) 
(2009).

Accordingly, the case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO must take all procedurally 
appropriate actions to obtain all of 
the Veteran's service treatment records 
and service personnel records which are 
not currently associate with the claims 
file.  These records are to 
specifically include all service 
treatment records from the 121st 
Evacuation Hospital in Seoul, Korea and 
all service personnel records relating 
to the Veteran's discharge.  All 
pertinent documentation and inquiries 
must be associated with the claims 
file.  All attempts to secure these 
records must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
these records, the RO is unable to do 
so, the RO must notify the Veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  For any 
unavailable U.S. Government records, to 
include the Veteran's service treatment 
records, the RO must indicate in 
writing that further attempts to locate 
or obtain such records would be futile.  
The Veteran and his representative must 
then be given an opportunity to 
respond.

2.	After completing the above action, the 
RO must readjudicate the Veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



